Exhibit 10.4
EXECUTION VERSION
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
Dated as of October 21, 2011

among

WESTWOOD ONE, INC.,
Each Grantor
From Time to Time Party Hereto
and
CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent and Collateral Agent

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
ARTICLE I DEFINED TERMS
    1  
 
       
Section 1.1 Definitions
    1  
Section 1.2 Certain Other Terms
    4  
 
       
ARTICLE II GUARANTY
    4  
 
       
Section 2.1 Guaranty
    4  
Section 2.2 Limitation of Guaranty
    4  
Section 2.3 Contribution
    4  
Section 2.4 Authorization; Other Agreements
    5  
Section 2.5 Guaranty Absolute and Unconditional
    5  
Section 2.6 Waivers
    6  
Section 2.7 Reliance
    7  
 
       
ARTICLE III GRANT OF SECURITY INTEREST
    7  
 
       
Section 3.1 Collateral
    7  
Section 3.2 Grant of Security Interest in Collateral
    8  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    8  
 
       
Section 4.1 Title; No Other Liens
    8  
Section 4.2 Perfection and Priority
    8  
Section 4.3 Jurisdiction of Organization; Chief Executive Office
    9  
Section 4.4 Locations of Inventory, Equipment and Books and Records
    9  
Section 4.5 Pledged Collateral
    9  
Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts
    10  
Section 4.7 Intellectual Property
    10  
Section 4.8 Commercial Tort Claims
    10  
Section 4.9 Specific Collateral
    11  
Section 4.10 Enforcement
    11  
Section 4.11 Deposit and Securities Accounts
    11  
Section 4.12 Representations and Warranties of the Credit Agreement
    11  
 
       
ARTICLE V COVENANTS
    11  
 
       
Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents
    11  
Section 5.2 Changes in Locations, Name, Etc.
    12  
Section 5.3 Pledged Collateral
    13  
Section 5.4 Accounts
    13  
Section 5.5 Commodity Contracts
    13  

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page    
Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper
    14  
Section 5.7 Intellectual Property
    14  
Section 5.8 Notices
    15  
Section 5.9 Notice of Commercial Tort Claims
    16  
Section 5.10 Deposit and Securities Accounts
    16  
Section 5.11 Compliance with Credit Agreement
    16  
 
       
ARTICLE VI REMEDIAL PROVISIONS
    16  
 
       
Section 6.1 Code and Other Remedies
    16  
Section 6.2 Accounts and Payments in Respect of General Intangibles
    20  
Section 6.3 Pledged Collateral
    21  
Section 6.4 Proceeds to be Turned over to and Held by Administrative Agent
    22  
Section 6.5 Registration Rights
    22  
Section 6.6 Deficiency
    23  
Section 6.7 FCC Licenses
    23  
 
       
ARTICLE VII THE ADMINISTRATIVE AGENT
    25  
 
       
Section 7.1 Administrative Agent’s Appointment as Attorney-in-Fact
    25  
Section 7.2 Authorization to File Financing Statements
    27  
Section 7.3 Authority of Administrative Agent
    27  
Section 7.4 Duty; Obligations and Liabilities
    27  
 
       
ARTICLE VIII MISCELLANEOUS
    28  
 
       
Section 8.1 Reinstatement
    28  
Section 8.2 Release of Collateral
    29  
Section 8.3 Independent Obligations
    29  
Section 8.4 No Waiver by Course of Conduct
    29  
Section 8.5 Amendments in Writing
    30  
Section 8.6 Additional Grantors; Additional Pledged Collateral
    30  
Section 8.7 Notices
    30  
Section 8.8 Successors and Assigns
    30  
Section 8.9 Counterparts
    30  
Section 8.10 Severability
    30  
Section 8.11 Governing Law
    31  
Section 8.12 WAIVER OF JURY TRIAL
    31  
Section 8.13 Subordination of Intercompany Debt
    31  
Section 8.14 Intercreditor Agreement
    32  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)
ANNEXES AND SCHEDULES

     
Annex 1
  Form of Pledge Amendment
Annex 2
  Form of Joinder Agreement
Annex 3
  Form of Intellectual Property Security Agreement
 
   
Schedule 1
  Commercial Tort Claims
Schedule 2
  Filings
Schedule 3
  Jurisdiction of Organization; Chief Executive Office
Schedule 4
  Securities and Deposit Accounts
Schedule 5
  Location of Inventory and Equipment
Schedule 6
  Pledged Collateral
Schedule 7
  Intellectual Property

 

-iii-



--------------------------------------------------------------------------------



 



SECOND LIEN GUARANTY AND SECURITY AGREEMENT, dated as of October 21, 2011, by
Westwood One, Inc. (the “Borrower”) and each of the other entities listed on the
signature pages hereof or that becomes a party hereto pursuant to Section 8.6
(together with the Borrower, the “Grantors”), in favor of Cortland Capital
Market Services LLC (“Cortland”), as administrative agent and collateral agent
(in such capacity, together with its successors and permitted assigns, the
“Administrative Agent”) for the Lenders and each other Secured Party (each as
defined in the Credit Agreement referred to below).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement dated as of October 21, 2011 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the Lenders from time to time
party thereto, Cortland, as administrative agent and collateral agent for the
Lenders and Macquarie Capital (USA) Inc., as syndication agent (in such
capacity, together with its successors and permitted assigns, the “Syndication
Agent” and, together with the Administrative Agent, the “Agents” and each,
individually, an “Agent”), the Lenders have severally agreed to make extensions
of credit to the Borrower upon the terms and subject to the conditions set forth
therein;
WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Borrower;
WHEREAS, each Grantor has agreed to grant security interests in the Collateral
to secure the Obligations;
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit provided under the Credit Agreement; and
WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligation of the Lenders to make their extensions of credit
thereunder to the Borrower that the Grantors shall have executed and delivered
this Agreement to the Administrative Agent;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Administrative Agent and the Syndication Agent to enter into the Credit
Agreement and to induce the Lenders to make their extensions of credit
thereunder to the Borrower, each Grantor hereby agrees with the Administrative
Agent as follows:
ARTICLE I
DEFINED TERMS
Section 1.1 Definitions. (a) Capitalized terms used herein without definition
are used as defined in the Credit Agreement.
(b) The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

 



--------------------------------------------------------------------------------



 



(c) The following terms shall have the following meanings:
“Agreement” means this Guaranty and Security Agreement.
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
“Collateral” has the meaning set forth in Section 3.1.
“Communications Act” shall mean the Communications Act of 1934, as amended,
inter alia, by the Cable Television Consumer Protection and Competition Act of
1992 and the Telecommunications Act of 1996, or any successor statute thereto,
as in effect from time to time.
“Excluded Assets” has the meaning set forth in the Credit Agreement.
“Excluded Equity” has the meaning set forth in the Credit Agreement.
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
“Guarantor” means each Grantor other than the Borrower.
“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.
“Intercompany Debt” has the meaning set forth in Section 8.13.
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, including all Stock and Stock Equivalents listed on Schedule 6. Pledged
Certificated Stock excludes any Excluded Assets and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by
Section 7.11 of the Credit Agreement.
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

2



--------------------------------------------------------------------------------



 



“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness (other than checks issued or received in
the ordinary course of business) owed to such Grantor or other obligations,
including all instruments evidencing any Indebtedness described on Schedule 6,
issued by the obligors named therein. Pledged Debt Instruments excludes any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 7.11 of the Credit Agreement
“Pledged Investment Property” means any investment property of any Grantor,
other than any Pledged Stock or Pledged Debt Instruments. Pledged Investment
Property excludes any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 7.11 of the Credit
Agreement
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Constituent Document of any partnership or limited liability company to which it
is a party, including in each case those interests set forth on Schedule 6, to
the extent such interests are not certificated securities under Article 8 of the
UCC. Pledged Uncertificated Stock excludes any Excluded Assets and any Cash
Equivalents that are not held in Controlled Securities Accounts to the extent
permitted by Section 7.11 of the Credit Agreement.
“Secured Obligations” has the meaning set forth in Section 3.2.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing; provided, however, that
“Software” does not include “off the shelf” or commercially available software.
“Termination Date” means the date upon which the Guaranteed Obligations (other
than contingent indemnification obligations and expense reimbursement
Obligations to the extent no claim giving rise thereto has been asserted) have
been paid in full and each of the other conditions set forth in clause (b)(iii)
of Section 10.10 (Release of Collateral or Guarantors) of the Credit Agreement
have been satisfied.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Administrative Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

3



--------------------------------------------------------------------------------



 



“Vehicles” means all vehicles covered by a certificate of title law of any
state.
Section 1.2 Certain Other Terms. (a) The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.
The terms “herein”, “hereof” and similar terms refer to this Agreement as a
whole and not to any particular Article, Section or clause in this Agreement.
References herein to an Annex, Schedule, Article, Section or clause refer to the
appropriate Annex or Schedule to, or Article, Section or clause in, this
Agreement. Where the context requires, provisions relating to any Collateral
when used in relation to a Grantor shall refer to such Grantor’s Collateral or
any relevant part thereof.
(b) Section 1.5 (Interpretation) of the Credit Agreement is applicable to this
Agreement as and to the extent set forth therein.
ARTICLE II
GUARANTY
Section 2.1 Guaranty. To induce the Lenders to make the Term Loans contemplated
by the Credit Agreement, each Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably guarantees, as primary obligor and
not merely as surety, the full and punctual payment when due, whether at stated
maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance with any Loan Document, of all the Obligations of the
Borrower whether existing on the date hereof or hereinafter incurred or created
(the “Guaranteed Obligations”). This Guaranty by each Guarantor hereunder
constitutes a guaranty of payment and not of collection.
Section 2.2 Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable Requirements of Law relating to fraudulent conveyance
or fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States
Code or any applicable provisions of comparable Requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Guaranty for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 2.3 and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Guaranty.
Section 2.3 Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Term Loans and other Obligations and (b) the amount such Guarantor
would otherwise have paid if such Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by the Borrower) in
the same proportion as such Guarantor’s net worth on the date enforcement is
sought hereunder bears to the aggregate net worth of all the Guarantors on such
date, then such Guarantor shall be reimbursed by such other Guarantors for the
amount of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

4



--------------------------------------------------------------------------------



 



Section 2.4 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following, in each case, subject to compliance with the Loan Documents:
(a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;
(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in and in
accordance with the Loan Documents;
(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;
(d) (i) Sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Borrower or any other Guarantor,
maker or endorser of any Guaranteed Obligation or any part thereof; and
(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.
Section 2.5 Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense (other than defense (i) of payment of the
Guaranteed Obligations to the extent of such payment, (ii) with respect to
clause (e) below, that an Event of Default does not exist and (iii) that no
Obligations are yet due and payable), whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case other than the
payment in full of the Guaranteed Obligations to the extent of such payment or
as otherwise agreed in writing by the Administrative Agent):
(a) the invalidity or unenforceability of any obligation of the Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

5



--------------------------------------------------------------------------------



 



(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Borrower or any other Guarantor or other action to enforce
the same or (ii) any action to enforce any Loan Document or any Lien thereunder;
(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;
(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Borrower, any other Guarantor or
any of the Borrower’s other Subsidiaries or any procedure, agreement, order,
stipulation, election, action or omission thereunder, including any discharge or
disallowance of, or bar or stay against collecting, any Guaranteed Obligation
(or any interest thereon) in or as a result of any such proceeding;
(e) any foreclosure, whether or not through judicial sale, and any other Sale of
any Collateral or any election following the occurrence and during the
continuance of an Event of Default by any Secured Party to proceed separately
against any Collateral in accordance with such Secured Party’s rights under any
applicable Requirement of Law; or
(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries in each case other than
the occurrence of the Termination Date.
Section 2.6 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense (other than defense (i) of
payment of the Guaranteed Obligations to the extent of such payment, (ii) that
no Event of Default exists and (iii) that no Obligations are yet due and
payable), setoff or counterclaim based on diligence, promptness, presentment,
requirements for any demand or notice hereunder including any of the following:
(a) any demand for payment or performance and protest and notice of protest,
(b) any notice of acceptance, (c) any presentment, demand, protest or further
notice or other requirements of any kind with respect to any Guaranteed
Obligation (including any accrued but unpaid interest thereon) becoming
immediately due and payable and (d) any other notice in respect of any
Guaranteed Obligation or any part thereof, and any defense arising by reason of
any disability or other defense of the Borrower or any other Guarantor. Until
the Termination Date, each Guarantor further unconditionally and irrevocably
agrees not to (x) enforce or otherwise exercise any right of subrogation or any
right of reimbursement or contribution or similar right against the Borrower or
any other Guarantor by reason of any Loan Document or any payment made
thereunder or (y) except to the extent otherwise permitted under Section 8.13,
assert any claim, defense, setoff or counterclaim it may have against any other
Loan Party or set off any of its obligations to such other Loan Party against
obligations of such Loan Party to such Guarantor. No obligation of any Guarantor
hereunder shall be discharged other than upon the occurrence of the Termination
Date.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

6



--------------------------------------------------------------------------------



 



Section 2.7 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Borrower, each other Guarantor
and any other guarantor, maker or endorser of any Guaranteed Obligation or any
part thereof, and of all other circumstances bearing upon the risk of nonpayment
of any Guaranteed Obligation, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.
ARTICLE III
GRANT OF SECURITY INTEREST
Section 3.1 Collateral. For the purposes of this Agreement, all of the following
property now owned or at any time hereafter acquired by a Grantor or in which a
Grantor now has or at any time in the future may acquire any right, title or
interests is collectively referred to as the “Collateral”:
(a) all accounts, chattel paper, deposit accounts, documents (as defined in the
UCC), equipment, general intangibles, instruments, inventory, investment
property and any supporting obligations related thereto;
(b) the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Agents pursuant to Section 5.9;
(c) all books and records pertaining to the other property described in this
Section 3.1;
(d) all personal property of such Grantor held by any Secured Party, including
all such property of every description, in the custody of or in transit to such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor or as to which such Grantor may have any right or
power, including but not limited to cash;
(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and
(f) to the extent not otherwise included, all proceeds of the foregoing;
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

7



--------------------------------------------------------------------------------



 



provided, however, that “Collateral” shall not include any Excluded Assets; and
provided, further, that if and when any property shall cease to be Excluded
Assets, such property shall be deemed at all times from and after the date
hereof to constitute Collateral until the date, if ever, such property again
becomes Excluded Assets.
Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Administrative Agent for the benefit of the Secured Parties,
and grants to the Administrative Agent for the benefit of the Secured Parties a
Lien on and security interest in, all of its right, title and interest in, to
and under the Collateral of such Grantor.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
To induce the Lenders, the Administrative Agent and the Syndication Agent to
enter into the Loan Documents, each Grantor represents and warrants to each of
them each of the following on and as of the Closing Date:
Section 4.1 Title; No Other Liens. Except for the Lien granted to the
Administrative Agent pursuant to this Agreement and other Permitted Liens under
any Loan Document (including Section 4.2), such Grantor owns or has the right to
use each item of the Collateral free and clear of any and all Liens. Such
Grantor (a) is the record and beneficial owner of the rights in the Collateral
pledged by it hereunder constituting instruments or certificates and (b) has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any other Lien other than
Permitted Liens.
Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favor of the Administrative Agent in all Collateral subject, for the following
Collateral, to the occurrence of the following: (i) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC, the completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on such schedule, have been delivered to the Syndication Agent in
completed and duly authorized form), (ii) with respect to any deposit account,
securities account or commodities account, the execution of Control Agreements,
(iii) in the case of all Copyrights, Trademarks and Patents for which UCC
filings are insufficient, all appropriate filings having been made with the
Applicable IP Office, (iv) in the case of letter-of-credit rights that are not
supporting obligations of Collateral, the execution of a Contractual Obligation
granting control to the Administrative Agent over such letter-of-credit rights,
(v) in the case of electronic chattel paper, the completion of all steps
necessary to grant control to the Administrative Agent over such electronic
chattel paper, (vi) in the case of Vehicles, the actions required under
Section 5.1(e), (vii) in the case of real property, the action required by real
property law and (viii) such actions as may be required by applicable foreign
laws affecting the grant of the security interest in the Pledged Stock of any
Subsidiary
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

8



--------------------------------------------------------------------------------



 



that is not a domestic Subsidiary. Such security interest shall be prior to all
other Liens on the Collateral (except for Customary Permitted Liens having
priority over the Administrative Agent’s Lien by operation of law and, until the
First Lien Termination Date, Liens granted to secure Indebtedness under the
First Lien Loan Documents) upon (i) in the case of all Pledged Certificated
Stock, Pledged Debt Instruments and Pledged Investment Property, the delivery
thereof to the First Lien Agent (if prior to the First Lien Termination Date) or
the Administrative Agent (if otherwise) of such Pledged Certificated Stock,
Pledged Debt Instruments and Pledged Investment Property consisting of
instruments and certificates, in each case properly endorsed for transfer to the
Administrative Agent or in blank, (ii) in the case of all Pledged Investment
Property not in certificated form, the execution of Control Agreements with
respect to such investment property and (iii) in the case of all other
instruments and tangible chattel paper that are not Pledged Certificated Stock,
Pledged Debt Instruments or Pledged Investment Property, the delivery thereof to
the First Lien Agent (if prior to the First Lien Termination Date) or the
Administrative Agent (if otherwise) of such instruments and tangible chattel
paper. Except as set forth in this Section 4.2 or unless waived in writing by
the Syndication Agent, all actions by each Grantor necessary to perfect the Lien
granted hereunder on the Collateral have been duly taken.
Section 4.3 Jurisdiction of Organization; Chief Executive Office. Such Grantor’s
jurisdiction of organization, legal name and organizational identification
number, if any, and the location of such Grantor’s chief executive office or
sole place of business, in each case as of the date hereof, is specified on
Schedule 3 and such Schedule 3 also lists all jurisdictions of incorporation,
legal names and locations of such Grantor’s chief executive office or sole place
of business for the five years preceding the date hereof.
Section 4.4 Locations of Inventory, Equipment and Books and Records. On the
Closing Date, such Grantor’s inventory and equipment (other than inventory or
equipment in transit or otherwise having an aggregate value of less than
$500,000) and books and records concerning the Collateral are kept at the
locations listed on Schedule 5.
Section 4.5 Pledged Collateral. (a) The Pledged Stock pledged by such Grantor
hereunder (a) is listed on Schedule 6 and constitutes that percentage of the
issued and outstanding equity of all classes of each issuer (except for any
Joint Venture) thereof as of the date hereof, as set forth on Schedule 6,
(b) has been duly authorized, validly issued and is fully paid and nonassessable
(other than Pledged Stock in limited liability companies and partnerships) and
(c) constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms.
(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock and Pledged Debt Instruments) and all Pledged Investment
Property consisting of instruments and certificates have been delivered to the
First Lien Agent in accordance with Section 5.3(a).
(c) Subject to the Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default, subject to the notice required in accordance
with Section 6.3(a), the Administrative Agent shall be entitled to exercise all
of the rights of the Grantor granting the security interest in any Pledged
Stock, and a transferee or assignee of such Pledged Stock shall become a holder
of such Pledged Stock to the same extent as such Grantor and be entitled to
participate in the management of the issuer of such Pledged Stock and, upon the
transfer of the entire interest of such Grantor, such Grantor shall, by
operation of law, cease to be a holder of such Pledged Stock.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

9



--------------------------------------------------------------------------------



 



Section 4.6 Instruments and Tangible Chattel Paper Formerly Accounts. No amount
payable to such Grantor under or in connection with any account is evidenced by
any instrument (other than checks received in the ordinary course of business)
or tangible chattel paper that has not been delivered to the First Lien Agent
(if prior to the First Lien Termination Date) or the Administrative Agent (if
otherwise), properly endorsed for transfer, to the extent delivery is required
by Section 5.6(a).
Section 4.7 Intellectual Property. (a) Schedule 7 sets forth, as of the Closing
Date, a true and complete list of the following Intellectual Property such
Grantor owns or, in the case of material Software, licenses as of the date
hereof: (i) Intellectual Property that is registered or subject to applications
for registration and (ii) Material Intellectual Property and material Software,
separately identifying that owned and licensed, as applicable, to such Grantor
and including for each of the foregoing items (1) the owner, (2) the title,
(3) the jurisdiction in which such item has been registered or otherwise arises
or in which an application for registration has been filed, (4) as applicable,
the registration or application number and registration or application date and
(5) any IP Licenses or other rights (including franchises) granted by the
Grantor with respect thereto.
(b) All Material Intellectual Property owned by such Grantor is valid, in full
force and effect, subsisting, unexpired and enforceable, and no Material
Intellectual Property has been abandoned. No breach or default of any material
IP License shall be caused by the consummation of the transactions contemplated
by any Loan Document, and the consummation of the transactions contemplated by
the Loan Documents shall not limit or impair the ownership, use, validity or
enforceability of, or any rights of such Grantor in, any Material Intellectual
Property. There are no pending (or, to the knowledge of such Grantor,
threatened) actions, investigations, suits, proceedings, audits, written claims,
written demands, orders or written disputes challenging the ownership, use,
validity, enforceability of, or such Grantor’s rights in, any Material
Intellectual Property of such Grantor. To such Grantor’s knowledge, no Person is
infringing, misappropriating, diluting, violating or otherwise impairing, or has
infringed, misappropriated, diluted, violated or otherwise impaired, any
Intellectual Property of such Grantor. Such Grantor, and to such Grantor’s
knowledge each other party thereto, is not in material breach or default of any
material IP License.
Section 4.8 Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the Closing Date (regardless of whether the amount,
defendant or other material facts can be determined and regardless of whether
such commercial tort claim has been asserted, threatened or has otherwise been
made known to the obligee thereof or whether litigation has been commenced for
such claims), other than commercial tort claims with a value of less than
$1,000,000, are those listed on Schedule 1, which sets forth such information
separately for each Grantor.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

10



--------------------------------------------------------------------------------



 



Section 4.9 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.
Section 4.10 Enforcement. No Permit, other than FCC Licenses, notice to or
filing with any Governmental Authority or any other Person or any consent from
any Person is required for the exercise by the Administrative Agent of its
rights (including, subject to the notice requirements in Section 6.3(a), voting
rights) provided for in this Agreement or the enforcement of remedies in respect
of the Collateral pursuant to this Agreement, including the transfer of any
Collateral, except as may be required in connection with the disposition of any
portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally or any approvals that may be required to be obtained from
any bailees or landlords to collect the Collateral.
Section 4.11 Deposit and Securities Accounts. The only deposit and securities
accounts of any Grantor as of the Closing Date are those listed on Schedule 4.
Section 4.12 Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made by
the Borrower in Article IV (Representations and Warranties) of the Credit
Agreement are true and correct in all material respects (but in all respects if
such representation or warranty is qualified by “material” or “Material Adverse
Effect”) on the Closing Date or, to the extent such representations and
warranties expressly relate to an earlier date, on and as of such earlier date.
ARTICLE V
COVENANTS
Each Grantor agrees with the Lenders, the Administrative Agent and the
Syndication Agent to each of the following, as long as any Obligation (other
than unasserted contingent indemnification obligations and any unasserted
expense reimbursement obligations) remains outstanding and, in each case, unless
the Required Lenders otherwise consent in writing:
Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents. (a) [Reserved].
(b) Such Grantor shall (i) maintain the security interest in the Collateral
created by this Agreement as a perfected security interest having at least the
priority described in Section 4.2 and (ii) shall use commercially reasonable
efforts to defend such security interest and such priority against the claims
and demands of all Persons.
(c) Pursuant to Section 6.1(e) of the Credit Agreement, such Grantor shall
furnish to the Agents from time to time statements and schedules further
identifying and describing the Collateral and such other documents in connection
with the Collateral as the Syndication Agent may reasonably request, all in
reasonable detail and in form and substance satisfactory to the Syndication
Agent.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

11



--------------------------------------------------------------------------------



 



(d) At any time and from time to time, upon the written request of any Agent,
such Grantor shall, for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, (i) promptly and
duly execute and deliver, and have recorded, such further documents, including
an authorization to file (or, as applicable, the filing) of any financing
statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (ii) take such further action as any Agent may
reasonably request, including (A) using commercially reasonable efforts to
secure all approvals necessary or appropriate for the assignment to or for the
benefit of the Administrative Agent of any Contractual Obligation, including any
IP License, constituting Collateral, held by such Grantor and, subject to the
Intercreditor Agreement, to enforce the security interests granted hereunder and
(B) executing and delivering any Control Agreements with respect to deposit
accounts and securities accounts in accordance with Section 7.11 of the Credit
Agreement.
(e) If requested by the Syndication Agent, such Grantor shall arrange for the
Administrative Agent’s first priority (subject, until the First Lien Termination
Date, to the Liens of the First Lien Agent) security interest to be noted on the
certificate of title of all Vehicles owned by such Grantor having fair market
value of not less than $5,000,000 in the aggregate, and shall execute, deliver
and file any other necessary documentation in each jurisdiction that the
Syndication Agent shall deem necessary, or shall otherwise reasonably request,
to perfect its security interests in any Vehicle.
Section 5.2 Changes in Locations, Name, Etc.(a) Except upon (i) written notice
to the Agents as provided below, (ii) delivery to the Agents of all documents
reasonably requested by the Syndication Agent to maintain the validity,
perfection and priority of the security interests provided for herein and
(iii) a written supplement to Schedule 3 or Schedule 5, as applicable, such
Grantor shall not do any of the following:
(i) change its jurisdiction of organization, its location, or corporation,
limited liability company, partnership or other organizational structure from
that referred to in Section 4.3 and listed on Schedule 3 without fifteen
(15) days prior written notice to the Agents;
(ii) change its legal name or organizational identification number, if any, from
that listed on Schedule 3, other than as set forth on Schedule 3, without
written notice to the Agents substantially contemporaneous with such change; or
(iii) permit material inventory or material equipment to be kept at a location
other than those listed on Schedule 5, except for inventory or equipment in
transit, without written notice to the Agents within ninety (90) days of keeping
any material inventory or material equipment at such other location.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

12



--------------------------------------------------------------------------------



 



Section 5.3 Pledged Collateral. (a) Delivery of Pledged Collateral. Such Grantor
shall (i) deliver to (A) if prior to the First Lien Termination Date, the First
Lien Agent or (B) if otherwise, the Administrative Agent, in suitable form for
transfer and in form and substance reasonably satisfactory to the Syndication
Agent, (A) all Pledged Certificated Stock, (B) all Pledged Debt Instruments with
a face value in excess of $500,000 individually or $1,000,000 in the aggregate
and (C) all certificates and instruments evidencing Pledged Investment Property,
(ii) subject to Section 7.11 of the Credit Agreement, maintain all other Pledged
Investment Property in a Controlled Securities Account and (iii) if applicable,
promptly deliver to the Agents a written supplement to Schedule 6 evidencing all
Pledged Stock acquired and delivered to the First Lien Agent (if prior to the
First Lien Termination Date) or the Administrative Agent (if otherwise)
following the Closing Date.
(b) Event of Default. Subject to the Intercreditor Agreement, during the
continuance of an Event of Default, the Administrative Agent shall have the
right, at any time and without notice to the relevant Grantor or Grantors, to
(i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Certificated
Stock, Pledged Debt Instruments or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.
(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI, such Grantor shall be entitled to receive all cash distributions
paid in respect of the Pledged Collateral.
(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would cause a Default (other than any
vote approving any bankruptcy or similar proceeding).
Section 5.4 Accounts. (a) [Reserved].
(b) So long as an Event of Default has occurred and is continuing (i) the
Administrative Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it or the Syndication Agent
reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection therewith and (ii) upon any Agent’s request, such Grantor shall
furnish to the Agents reports showing reconciliations, aging and test
verifications of, and trial balances for, the accounts; provided, however, that
unless a Default shall be continuing, the Agents collectively shall request no
more than four (4) such reports during any calendar year.
Section 5.5 Commodity Contracts. No Grantor shall have any commodity contract
unless a Control Agreement has been delivered in accordance with the Credit
Agreement.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

13



--------------------------------------------------------------------------------



 



Section 5.6 Delivery of Instruments and Tangible Chattel Paper and Control of
Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a) If any amount in excess of $1,000,000, individually or in the aggregate,
payable under or in connection with any Collateral owned by such Grantor shall
be or become evidenced by an instrument or tangible chattel paper other than
such instrument delivered in accordance with Section 5.3(a) and in the
possession of the First Lien Agent (if prior to the First Lien Termination Date)
or the Administrative Agent (if otherwise), such Grantor shall notify the Agents
and, upon the request of the Syndication Agent, mark all such instruments and
tangible chattel paper with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
General Electric Capital Corporation, as Administrative Agent under the First
Lien Guaranty and Security Agreement, and Cortland Capital Market Services LLC,
as Administrative Agent under the Second Lien Guaranty and Security Agreement”
and, at the request of the Syndication Agent, shall promptly (and in any event,
within fifteen (15) Business Days of such request) deliver such instrument or
tangible chattel paper to the First Lien Agent (if prior to the First Lien
Termination Date) or the Administrative Agent (if otherwise), duly indorsed in a
manner reasonably satisfactory to the Syndication Agent.
(b) Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Administrative Agent and the First Lien Agent.
(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
(i) not a supporting obligation of any Collateral and (ii) in excess of
$1,000,000, such Grantor shall promptly, and in any event within five
(5) Business Days (or such longer period as the Syndication Agent may agree in
its sole discretion) after becoming a beneficiary, notify the Agents thereof
and, at the request of the Syndication Agent and subject to the Intercreditor
Agreement, use commercially reasonable efforts to assign such letter-of-credit
rights to the Administrative Agent and such assignment shall be sufficient to
grant control to the Administrative Agent for the purposes of Section 9-107 of
the UCC (or any similar section under any equivalent UCC).
(d) If any amount in excess of $1,000,000 in the aggregate payable under or in
connection with any Collateral owned by such Grantor shall be or become
evidenced by electronic chattel paper, such Grantor shall, upon the request of
the Syndication Agent and subject to the Intercreditor Agreement, take all steps
reasonably necessary to grant the Administrative Agent control of all such
electronic chattel paper for the purposes of Section 9-105 of the UCC (or any
similar section under any equivalent UCC) and all “transferable records” as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.
Section 5.7 Intellectual Property. (a) Within sixty (60) days after any change
to Schedule 7 for such Grantor, such Grantor shall provide the Agents
notification thereof and, if requested, the short-form intellectual property
agreements and assignments as described in this Section 5.7 and other documents
that any Agent reasonably requests with respect thereto.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

14



--------------------------------------------------------------------------------



 



(b) Such Grantor shall (and shall cause all its licensees to) (i) (1) continue
to use each Trademark included in the Material Intellectual Property to the
extent required by applicable Requirements of Law in order to maintain such
Trademark in full force and effect with respect to each class of goods for which
such Trademark is currently used, free from any claim of abandonment for
non-use, (2) maintain substantially the same (or higher) standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends to the extent necessary to maintain such Trademark and
preserve all available remedies, and (4) not adopt or use any other Trademark
that is confusingly similar or a colorable imitation of such Trademark unless
the Administrative Agent shall obtain a perfected security interest (subject to
the qualification of Section 4.2) in such other Trademark pursuant to this
Agreement and (ii) not knowingly do any act or knowingly omit to do any act
whereby (w) such Trademark (or any goodwill associated therewith) may become
invalidated, impaired or harmed in any way, (x) any Patent included in the
Material Intellectual Property may become forfeited, unenforceable, abandoned or
dedicated to the public, (y) any material portion of the Copyrights included in
the Material Intellectual Property may become invalidated, otherwise impaired or
fall into the public domain or (z) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.
(c) Such Grantor shall notify the Agents promptly (but in any event within
thirty (30) days) if it knows that any application or registration for any
Material Intellectual Property owned by or exclusively licensed to such Grantor
may become forfeited, unenforceable or abandoned (other than patents at the end
of their statutory term), or of any materially adverse determination in any
proceeding against such Grantor regarding the validity or enforceability or such
Grantor’s ownership of, interest in, right to use, register, own or maintain any
Material Intellectual Property (other than office actions issued in the ordinary
course of prosecution of any pending applications for registration of other
Material Intellectual Property). Such Grantor shall take all actions that are
necessary, as determined in its reasonable business judgment, or reasonably
requested by the Syndication Agent to pursue each application (and to obtain the
relevant registration or recordation) and to maintain the validity and
enforceability of each registration included in the Material Intellectual
Property.
(d) Such Grantor shall not knowingly do any act or knowingly omit to do any act
to infringe, misappropriate or dilute the Intellectual Property of any other
Person in any material respect. In the event that, after the Closing Date, any
Material Intellectual Property of such Grantor is or has, to the knowledge of
such Grantor, been infringed, misappropriated or diluted by a third party, such
Grantor shall take such action as it reasonably deems appropriate under the
circumstances in response thereto, including promptly bringing suit and
recovering all damages therefor.
(e) Such Grantor shall execute and deliver to the Agents the short-form
intellectual property security agreements in the form attached hereto as Annex 3
for all Copyrights, Trademarks and Patents for filing in the Applicable IP
Office.
Section 5.8 Notices. Subject to Section 5.7(a), such Grantor shall promptly
notify the Agents in writing of its acquisition of any interest hereafter in
personal property with an aggregate value in excess of $1,000,000 constituting
Collateral that is of a type where a security interest or lien must be or may be
registered, recorded or filed under, or notice thereof given under, any federal
statute or regulation.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

15



--------------------------------------------------------------------------------



 



Section 5.9 Notice of Commercial Tort Claims. Such Grantor agrees that, if it
shall acquire any interest in any commercial tort claim other than commercial
tort claims with an asserted value less than $1,000,000 (whether from another
Person or because such commercial tort claim shall have come into existence),
(i) such Grantor shall, promptly (and in any event, within five (5) Business
Days) upon such acquisition, deliver to the Agents, in each case in form and
substance reasonably satisfactory to the Syndication Agent, a notice of the
existence and nature of such commercial tort claim and a supplement to
Schedule 1 containing a specific description of such commercial tort claim, (ii)
Section 3.1 shall apply to such commercial tort claim and (iii) such Grantor
shall execute and deliver to the Agents, in each case in form and substance
reasonably satisfactory to the Syndication Agent, any document, and take all
other action, deemed by the Syndication Agent to be reasonably necessary for the
Administrative Agent to obtain, on behalf of the Lenders, a perfected security
interest having at least the priority set forth in Section 4.2 in all such
commercial tort claims. Any supplement to Schedule 1 delivered pursuant to this
Section 5.9 shall, after the receipt thereof by the Agents, become part of
Schedule 1 for all purposes hereunder other than in respect of representations
and warranties made prior to the date of such receipt.
Section 5.10 Deposit and Securities Accounts. If such Grantor opens a deposit or
securities account other than those listed on Schedule 6 and subject to the
limitations with respect to restrictions on deposit accounts and securities
accounts set forth in Section 7.11 of the Credit Agreement, such Grantor shall,
within thirty (30) days after opening such account, deliver (i) a written
supplement to Schedule 6 and (ii) a Control Agreement in accordance with
Section 7.11(a) of the Credit Agreement.
Section 5.11 Compliance with Credit Agreement. Such Grantor agrees to comply
with all covenants and other provisions applicable to it under the Credit
Agreement, including Sections 2.17 (Taxes), 11.3 (Costs and Expenses) and 11.4
(Indemnities) of the Credit Agreement and agrees to the same submission to
jurisdiction as that agreed to by the Borrower in the Credit Agreement.
ARTICLE VI
REMEDIAL PROVISIONS
Section 6.1 Code and Other Remedies. (a) UCC Remedies. Subject to the
Intercreditor Agreement, during the continuance of an Event of Default, the
Administrative Agent may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to any Secured Obligation, all rights and
remedies of a secured party under the UCC or any other applicable law.
(b) Disposition of Collateral. Without limiting the generality of the foregoing,
subject to the Intercreditor Agreement, the Administrative Agent may, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by applicable law) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), during the continuance of any
Event of Default (personally or through its agents or attorneys), (i) enter upon
the premises where any Collateral is located, without any obligation to pay
rent, through self-help, without judicial process, without first obtaining a
final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on the Administrative Agent’s claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral and (iii) Sell, grant an
option or options to purchase and deliver any Collateral (and enter into
Contractual Obligations
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

16



--------------------------------------------------------------------------------



 



to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent shall have the right,
upon any such public sale or sales and, to the extent permitted by the UCC and
other applicable Requirements of Law, upon any such private sale, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released.
Notwithstanding anything to the contrary herein, the Administrative Agent shall
not assign or otherwise dispose of any Trademark owned by any Grantor without
assigning the assets and goodwill of the business associated therewith and any
such assignment without doing so shall be null and void.
(c) Management of the Collateral. Each Grantor further agrees that, subject to
the Intercreditor Agreement, during the continuance of any Event of Default,
(i) at the Administrative Agent’s request, it shall assemble all or part of the
tangible Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at places that the Administrative Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere, (ii)
without limiting the foregoing, the Administrative Agent also has the right to
require that each Grantor store and keep any Collateral pending further action
by the Administrative Agent and, while any such Collateral is so stored or kept,
provide such guards and maintenance services as shall be necessary to protect
the same and to preserve and maintain such Collateral in good condition, (iii)
until the Administrative Agent is able to Sell any Collateral, the
Administrative Agent shall have the right to hold or use such Collateral to the
extent that it deems appropriate for the purpose of preserving the Collateral or
its value or for any other purpose deemed appropriate by the Administrative
Agent and (iv) the Administrative Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of the Administrative Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. The Administrative Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of the Administrative Agent.
(d) Application of Proceeds. Subject to the Intercreditor Agreement, the
Administrative Agent shall apply the cash proceeds of any action taken by it
pursuant to this Section 6.1, after deducting all reasonable documented and
out-of-pocket costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable and documented attorneys’
fees and disbursements, to the payment in whole or in part of the Secured
Obligations, as set forth in the Credit Agreement, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any Requirement of Law, need the Administrative Agent account
for the surplus, if any, to any Grantor.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

17



--------------------------------------------------------------------------------



 



(e) Direct Obligation. Neither the Administrative Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against, any Grantor, any other Loan Party or any other Person with
respect to the payment of the Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guaranty thereof. All of the rights and remedies of the Administrative Agent and
any other Secured Party under any Loan Document shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirement of Law. To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Administrative Agent
or any Secured Party, any valuation, stay, appraisement, extension, redemption
or similar laws and any and all rights or defenses it may have as a surety, now
or hereafter existing, arising out of the exercise by them of any rights
hereunder. If any notice of a proposed Sale of any Collateral shall be a
Requirement of Law, such notice shall be deemed reasonable and proper if given
at least ten (10) days before such Sale.
(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for the Administrative Agent to do any of the
following:
(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by the Administrative Agent to prepare any Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;
(ii) fail to obtain Permits, or other consents, for access to any Collateral to
Sell or for the collection or Sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;
(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;
(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature or, to the extent deemed appropriate by the
Administrative Agent, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Administrative Agent in the
collection or disposition of any Collateral, or utilize Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capacity of doing so, or that match buyers and sellers
of assets to dispose of any Collateral;
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

18



--------------------------------------------------------------------------------



 



(vi) dispose of assets in wholesale rather than retail markets;
(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
(viii) purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of any Collateral.
Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on the Administrative
Agent that would not have been granted or imposed by this Agreement, the other
Loan Documents or by applicable Requirements of Law in the absence of this
Section 6.1.
(g) IP Licenses. For the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, Sell or grant options to purchase any Collateral) at and during the
continuation of such time as the Administrative Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, (i) an irrevocable
(until the Termination Date), nonexclusive, worldwide license (exercisable
without payment of royalty or other compensation to such Grantor), including in
such license the right to sublicense, use and practice any Intellectual Property
(with respect to Trademarks, subject to reasonable quality control in favor of
such Grantor) now owned or hereafter acquired by such Grantor and access to all
media in which any of the licensed items may be recorded or stored and to all
Software used for the compilation or printout thereof and (ii) an irrevocable
license (without payment of rent or other compensation to such Grantor) to use,
operate and occupy all real property owned, operated, leased, subleased or
otherwise occupied by such Grantor; provided that no such license shall be
granted with respect to any Excluded Assets.
(h) Additional Rights of the Administrative Agent. For the avoidance of doubt,
each of the Grantors party hereto and each of the Secured Parties, by their
acceptance of the benefits of this Agreement, agree, to the fullest extent
permitted by applicable Requirements of Law and subject to the Intercreditor
Agreement, that the Administrative Agent shall have the right to “credit bid”
any or all of the Secured Obligations in connection with any sale or foreclosure
proceeding in respect of the Collateral, including without limitation, sales
occurring pursuant to Section 363 of the Bankruptcy Code or included as party of
any plan subject to confirmation under Section 1129(b)(2)(A)(iii) of the
Bankruptcy Code.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

19



--------------------------------------------------------------------------------



 



Section 6.2 Accounts and Payments in Respect of General Intangibles. (a) In
addition to, and not in substitution for, any similar requirement in the Credit
Agreement, but subject to the Intercreditor Agreement, if required by the
Administrative Agent at any time during the continuance of an Event of Default,
any payment of accounts or payment in respect of general intangibles that are
Collateral, when collected by any Grantor, shall be promptly (and, in any event,
within five (5) Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, in a Cash
Collateral Account, subject to withdrawal by the Administrative Agent as
provided in Section 6.4. Until so turned over, such payment shall be held by
such Grantor in trust for the Administrative Agent, segregated from other funds
of such Grantor. Each such deposit of proceeds of accounts and payments in
respect of general intangibles that are Collateral shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
(b) Subject to the Intercreditor Agreement, at any time during the continuance
of an Event of Default:
(i) each Grantor shall, upon the Administrative Agent’s request, deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the Contractual Obligations and transactions that gave rise to any account
or any payment in respect of general intangibles that are Collateral, including
all original orders, invoices and shipping receipts (or, to the extent originals
are not available, copies of such documents) and notify account debtors that the
accounts or general intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent;
(ii) the Administrative Agent may, without notice, limit or terminate the
authority of a Grantor to collect its accounts or amounts due under general
intangibles that are Collateral or any thereof and, in its own name or in the
name of others, communicate with account debtors to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
account or amounts due under any general intangible that is Collateral. In
addition, the Administrative Agent may at any time enforce such Grantor’s rights
against such account debtors and obligors of general intangibles that are
Collateral; and
(iii) at the request of the Administrative Agent, each Grantor shall take all
actions, deliver all documents and provide all information necessary or
reasonably requested by the Administrative Agent to ensure any Internet domain
name is registered.
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

20



--------------------------------------------------------------------------------



 



Section 6.3 Pledged Collateral. (a) Voting Rights. Subject to the Intercreditor
Agreement, during the continuance of an Event of Default, upon notice by the
Administrative Agent to the relevant Grantor or Grantors, the Administrative
Agent or its nominee may exercise (A) any voting, consent, corporate and other
right pertaining to the Pledged Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
Pledged Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; provided, however, that
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
(b) Proxies. In order to permit the Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions that it may be entitled to
receive hereunder, subject to the Intercreditor Agreement, (i) during the
existence of an Event of Default, each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
such proxies, dividend payment orders and other instruments as the
Administrative Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, such Grantor hereby grants to the
Administrative Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the Termination Date.
(c) Authorization of Issuers; Dividends and Distributions. Each Grantor hereby
expressly irrevocably authorizes and instructs, without any further instructions
from such Grantor, each issuer of any Pledged Collateral pledged hereunder by
such Grantor to (i) comply with any instruction received by it from the
Administrative Agent in writing that states that an Event of Default is
continuing and is otherwise in accordance with the terms of this Agreement and
the other Loan Documents and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) following
the occurrence of an Event of Default, upon notice by the Administrative Agent
to the relevant Grantor or Grantors, subject to the Intercreditor Agreement, pay
all dividends and make all other payments, distributions, redemptions and
returns of capital with respect to the Pledged Collateral directly to the
Administrative Agent.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

21



--------------------------------------------------------------------------------



 



Section 6.4 Proceeds to be Turned over to and Held by Administrative Agent.
Unless otherwise expressly provided in the Credit Agreement or this Agreement
and subject to the Intercreditor Agreement, at any time after the occurrence and
during the continuance of an Event of Default, all proceeds of any Collateral
received by any Grantor hereunder in cash or Cash Equivalents shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, promptly upon
receipt by any Grantor, be turned over to the Administrative Agent in the exact
form received (with any necessary endorsement). All such proceeds of Collateral
and any other proceeds of any Collateral received by the Administrative Agent in
cash or Cash Equivalents shall be held by the Administrative Agent in a Cash
Collateral Account. All proceeds being held by the Administrative Agent in a
Cash Collateral Account (or by such Grantor in trust for the Administrative
Agent) shall continue to be held as collateral security for the Secured
Obligations and shall not constitute payment thereof until applied as provided
in the Credit Agreement.
Section 6.5 Registration Rights. (a) Subject to the Intercreditor Agreement, if,
in the opinion of the Administrative Agent, it is necessary or advisable to Sell
any portion of the Pledged Collateral following the occurrence and during the
continuance of an Event of Default by registering such Pledged Collateral under
the provisions of the Securities Act of 1933 (the “Securities Act”), each
relevant Grantor shall cause the issuer thereof to do or cause to be done all
acts as may be, in the opinion of the Administrative Agent, necessary or
advisable to register such Pledged Collateral or that portion thereof to be Sold
under the provisions of the Securities Act, all as directed by the
Administrative Agent in conformity with the requirements of the Securities Act
and the rules and regulations of the Securities and Exchange Commission
applicable thereto and in compliance with the securities or “Blue Sky” laws of
any jurisdiction that the Administrative Agent shall designate.
(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable or not
commercially reasonable and, accordingly, may resort to one or more private
sales thereof to a restricted group of purchasers that shall be obliged to
agree, among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

22



--------------------------------------------------------------------------------



 



(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of any portion of the Pledged Collateral pursuant to this Section 6.5
valid and binding and in compliance with all applicable Requirements of Law.
Each Grantor further agrees that a breach of any covenant contained in this
Section 6.5 will cause irreparable injury to the Administrative Agent and other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 6.5 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement.
Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by the Administrative Agent or any other Secured Party to collect such
deficiency. Each Grantor waives any and all rights of contribution or
subrogation upon the sale or disposition of all or any portion of the Pledged
Collateral by Administrative Agent.
Section 6.7 FCC Licenses. (a) Notwithstanding anything herein to the contrary,
to the extent this Agreement or any other Loan Document purports to require any
Grantor to grant to the Administrative Agent, on behalf of itself and the other
Secured Parties, a Lien or Liens on any of the FCC Licenses of such Grantor, the
Administrative Agent, for the benefit of itself and the other Secured Parties,
shall only have a Lien or Liens on such FCC Licenses at such times and to the
extent that a Lien or Liens, as the case may be, on such FCC Licenses is
permitted under applicable Requirements of Law, but the Administrative Agent,
for the benefit of itself and the other Secured Parties, shall have Liens, to
the maximum extent permitted by law, on all rights incident or appurtenant to
such FCC Licenses and, subject to the Intercreditor Agreement, the right to
receive all proceeds derived from or in connection with the Sale of such FCC
Licenses or the facilities authorized by such FCC Licenses to which such FCC
Licenses are assigned. Notwithstanding anything to the contrary set forth
herein, the Administrative Agent, for the benefit of itself and the other
Secured Parties, agrees that to the extent prior FCC approval is required
pursuant to the Communications Laws for (a) the operation and effectiveness of
any grant, right or remedy hereunder or under any other Loan Document or
(b) taking any action that may be taken by the Administrative Agent hereunder or
under any other Loan Document, such grant, right, remedy or actions will be
subject to such prior FCC approval having been obtained by or in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties.
Each of the Grantors executing this Agreement agrees that, upon the occurrence
and during the continuance of an Event of Default and the acceleration of all or
any portion of the Obligations pursuant to the provisions of the applicable Loan
Documents, and at the Administrative Agent’s request, subject to the
Intercreditor Agreement, such Grantor shall promptly file, or cause to be filed,
such applications for approval and shall take all other and further actions
reasonably required by the Administrative Agent, on behalf of and for the
benefit of itself and the other Secured Parties, to obtain such FCC approvals or
consents as are reasonably necessary to transfer ownership and control to the
Administrative Agent or trustee or other fiduciary acting in lieu of the
Administrative Agent in order to ensure compliance with Section 310(b) and
310(d) of the Communications Act and any other provision of the Communications
Laws, on behalf and for the benefit of the Administrative Agent and the other
Secured Parties, or their successors or assigns, of the FCC Licenses held by it.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

23



--------------------------------------------------------------------------------



 



(b) Subject to the Intercreditor Agreement, if an Event of Default shall have
occurred and be continuing, each Grantor shall, and, if applicable, shall cause
each of its Subsidiaries to, take any action which the Administrative Agent may
reasonably request in the exercise of its rights and remedies under this
Agreement and the other Loan Documents in order to transfer or assign any
Collateral to the Administrative Agent for the benefit of itself and the other
Secured Parties or to such one or more third parties as the Administrative Agent
may designate, or to a combination of the foregoing.
(c) To enforce the provisions of this Section 6.7, the Administrative Agent is
empowered to seek from the FCC and any other Governmental Authority, to the
extent required, consent to or approval of any involuntary transfer of control
of any entity whose Collateral is subject to this Agreement for the purpose of
seeking a bona fide purchaser to whom control ultimately will be transferred.
Each Grantor agrees to, and, if applicable, shall cause each of its Subsidiaries
to agree to, cooperate with any such purchaser and with the Administrative Agent
in the preparation, execution and filing of any forms and providing any
information that may be necessary in obtaining the consent of the FCC or any
other Governmental Authority to the assignment to such purchaser of the
Collateral, provided that no such filing of any application with the FCC shall
be made unless and until an Event of Default has occurred and is continuing and
unless the Administrative Agent’s enforcement actions giving rise thereto are in
accordance with the Intercreditor Agreement. Subject to the Intercreditor
Agreement, each Grantor agrees to, and, if applicable, shall cause each of its
Subsidiaries to, consent to any such voluntary or involuntary transfer after and
during the continuation of an Event of Default and without limiting any rights
of the Administrative Agent or any other Secured Party under any Loan Document,
to authorize the Administrative Agent to nominate a trustee or receiver selected
by the Administrative Agent to assume control of the Collateral, subject only to
required judicial, FCC or other consents required by any Governmental Authority,
in order to effectuate the transactions contemplated by this Section 6.7. Such
trustee or receiver shall have all the rights and powers as provided to it by
law or court order, or to the Administrative Agent, as applicable, under this
Agreement. Each Grantor agrees to, and, if applicable, shall cause each of its
Subsidiaries to, cooperate to the extent necessary to obtain the consent of the
FCC and the approval or consent of each other Governmental Authority required to
effectuate the foregoing. Subject to the Intercreditor Agreement, each Grantor
agrees to, and, if applicable, shall use commercially reasonable efforts to
cause each of its Subsidiaries to take all actions reasonably necessary to
obtain all approvals, authorizations, consents or waivers necessary to transfer
ownership and control of the FCC Licenses to any trustee, receiver or bona fide
purchaser on behalf of the Administrative Agent or the Secured Parties,
including (i) the prompt filing of all applications with the FCC or the other
applicable Governmental Authorities following the occurrence and during the
continuance of an Event of Default and the acceleration of all or any portion of
the Obligations, and (ii) assisting in obtaining all approvals, authorizations,
consents or waivers necessary for the transactions contemplated by this
Agreement. Such actions shall include, without limitation, providing to the
Administrative Agent any FCC registration numbers, tax identification numbers,
account numbers and passwords for the FCC’s CDBS electronic filing system.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

24



--------------------------------------------------------------------------------



 



(d) Without limiting the obligations of any Grantor hereunder in any respect,
each Grantor further agrees that if it, or any of its Subsidiaries, upon the
occurrence and during the continuation of an Event of Default, should fail or
refuse to comply with this Section 6.7 for any reason whatsoever (other than for
the reason that the action is in contravention of the Intercreditor Agreement),
without limitation, including any refusal to execute and file any completed
application necessary or appropriate to obtain any governmental consent
necessary or appropriate for the exercise of any right of the Administrative
Agent or any other Secured Party hereunder or under any Loan Document, each
Grantor agrees that such application may be executed and filed on such Grantor’s
behalf by the clerk of any court of competent jurisdiction without notice to
such Grantor pursuant to court order; provided that no such filing of any
application with the FCC shall be made unless and until an Event of Default has
occurred and is continuing.
In connection with this Section 6.7, each of the Administrative Agent and the
other Secured Parties shall be entitled to rely in good faith upon an opinion of
outside FCC counsel of the Administrative Agent’s choice with respect to any
such assignment or transfer, whether or not such advice rendered is ultimately
determined to have been accurate.
ARTICLE VII
THE ADMINISTRATIVE AGENT
Section 7.1 Administrative Agent’s Appointment as Attorney-in-Fact. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any Related Person thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of the Loan Documents, to, upon the
occurrence and during the continuance of an Event of Default, but subject to the
Intercreditor Agreement, take any appropriate action and to execute any document
or instrument that may be necessary or desirable to accomplish the purposes of
the Loan Documents, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent and its Related Persons the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to, subject to the Intercreditor Agreement, do any of the following
when an Event of Default shall have occurred and be continuing:
(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
that is Collateral or with respect to any other Collateral and file any claim or
take any other action or proceeding in any court of law or equity or otherwise
deemed appropriate by the Administrative Agent for the purpose of collecting any
such moneys due under any account or general intangible that is Collateral or
with respect to any other Collateral whenever payable;
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

25



--------------------------------------------------------------------------------



 



(ii) in the case of any Intellectual Property owned by or licensed to the
Grantors (to the extent not constituting Excluded Assets), execute, deliver and
have recorded any document that the Administrative Agent may request to
evidence, effect, publicize or record the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
that are Collateral of such Grantor relating thereto or represented thereby;
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);
(iv) execute, in connection with any Sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the Sale of any Collateral; or
(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask for or
demand, and collect and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
that are related to Collateral and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate,
(G) assign any Intellectual Property owned by the Grantors or any IP Licenses of
the Grantors (to the extent not constituting Excluded Assets) throughout the
world on such terms and conditions and in such manner as the Administrative
Agent shall in its sole discretion determine (except, with respect to
Trademarks, subject to reasonable quality control in favor of such Grantor),
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, Sell, grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes and do, at the Administrative Agent’s option, at
any time or from time to time, all acts and things that the Administrative Agent
deems necessary to protect, preserve or realize upon any Collateral and the
Secured Parties’ security interests therein and to effect the intent of the Loan
Documents, all as fully and effectively as such Grantor might do.
(b) Subject to the Intercreditor Agreement, if any Grantor fails to perform or
comply with any Contractual Obligation contained herein during the existence of
an Event of Default, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

26



--------------------------------------------------------------------------------



 



(c) The reasonable, documented and out-of-pocket expenses of the Administrative
Agent incurred in connection with actions undertaken as provided in this
Section 7.1, together with interest thereon at a rate set forth in Section 2.9
(Interest) of the Credit Agreement, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on written demand.
(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done in accordance with this Section 7.1 and in accordance with the
Intercreditor Agreement. All powers, authorizations and agencies contained in
this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released
or until revoked by the Administrative Agent.
Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
each of the Agents and their Related Persons, at any time and from time to time,
to file or record financing statements, amendments thereto, and other filing or
recording documents or instruments with respect to any Collateral in such form
and in such offices as the Syndication Agent reasonably determines appropriate
to perfect the security interests of the Administrative Agent under this
Agreement, and such financing statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor”. A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.
Section 7.3 Authority of Administrative Agent. Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation or entitlement to make any inquiry respecting such
authority.
Section 7.4 Duty; Obligations and Liabilities. (a) Duty of Administrative Agent.
The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as the Administrative Agent deals with similar
property for its own account. The powers conferred on the Administrative Agent
hereunder are solely to protect the Administrative Agent’s interest in the
Collateral and shall not impose any duty upon the Administrative Agent to
exercise any such powers. The Administrative Agent shall be accountable only for
amounts that it receives as a result of the exercise of such powers, and neither
it nor any of its Related Persons shall be responsible to any Grantor for any
act or failure to act hereunder, except for their own gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
In addition, the Administrative Agent shall not be liable or responsible for any
loss or damage to any Collateral, or for any diminution in the value thereof, by
reason of the act or omission of any warehousemen, carrier, forwarding agency,
consignee or other bailee if such Person has been selected by the Administrative
Agent in good faith.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

27



--------------------------------------------------------------------------------



 



(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on the Administrative Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers. The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.
ARTICLE VIII
MISCELLANEOUS
Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Loan Party or other Person and applied to the Secured Obligations is at any time
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid, or the proceeds
of any Collateral are required to be returned by any Secured Party to such Loan
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent such payment or repayment is annulled, avoided, set aside,
rescinded, invalidated, refunded or repaid, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made. If, prior to any of the foregoing,
(a) any Lien or other Collateral securing such Grantor’s liability hereunder
shall have been released or terminated by virtue of the foregoing or (b) any
provision of the Guaranty hereunder shall have been terminated, cancelled or
surrendered in connection with the foregoing payment, such Lien, other
Collateral or provision shall be reinstated in full force and effect and such
prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any such
Grantor in respect of any Lien or other Collateral securing such obligation or
the amount of such payment.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

28



--------------------------------------------------------------------------------



 



Section 8.2 Release of Collateral. (a) At the time the conditions set forth in
clause (b)(iii) of Section 10.10 (Release of Collateral or Guarantors) of the
Credit Agreement are satisfied, the Collateral shall be immediately and
automatically released from the Lien created hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall immediately and
automatically terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall immediately and
automatically revert to the Grantors. Each Grantor is hereby authorized to file
UCC terminations and any other documentation reasonably approved by the
Syndication Agent at such time evidencing the termination of the Liens so
released. At the request of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral of such
Grantor held by the Administrative Agent hereunder and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.
(b) If the Administrative Agent shall be directed or permitted pursuant to
clause (i) or (ii) of Section 10.10(b) of the Credit Agreement to release any
Lien on any Collateral, such Collateral shall be immediately and automatically
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, such clauses (i) and (ii). In
connection therewith, the Administrative Agent, at the request of any Grantor,
shall execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release.
(c) At the time provided in Section 10.10(a) of the Credit Agreement and at the
request of the Borrower, a Grantor shall be immediately and automatically
released from its obligations hereunder in the event that the conditions set
forth therein are satisfied.
Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. Subject to the Intercreditor Agreement, upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent may, at
its sole election, proceed directly and at once, without notice, against any
Grantor and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first proceeding against
any other Grantor, any other Loan Party or any other Collateral and without
first joining any other Grantor or any other Loan Party in any proceeding.
Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.6), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

29



--------------------------------------------------------------------------------



 



Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement; provided, however, that
annexes and schedules, as applicable, to this Agreement may be supplemented or
modified (but no existing provisions may be modified and no Collateral may be
released, except with respect to the removal of items on the schedules in
connection with a Sale of Collateral, a release of a Guarantor or a merger or
acquisition, in each case, permitted under the Loan Documents, and no such
supplement or modification of any schedule or annex hereto shall, in and of
itself, effect a waiver of any misrepresentation or warranty, other violation of
this Agreement or Event of Default unless expressly waived in writing by the
Administrative Agent or Secured Parties pursuant to this Agreement and the
Credit Agreement) through Pledge Amendments and Joinder Agreements, in
substantially the form of Annex 1 and Annex 2, respectively, in each case duly
executed by the Administrative Agent and each Grantor directly affected thereby.
Notwithstanding anything to the contrary set forth herein, any time period for
performance under this Agreement may be extended, at any time, by the
Administrative Agent in writing at its sole discretion.
Section 8.6 Additional Grantors; Additional Pledged Collateral. (a) Joinder
Agreements. If, at the option of the Borrower or as required pursuant to
Section 7.10 of the Credit Agreement, the Borrower shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to the Agents a Joinder Agreement substantially in the form
of Annex 2 and shall thereafter for all purposes be a party hereto and have the
same rights, benefits and obligations as a Grantor party hereto on the Closing
Date.
(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver to the Agents a
pledge amendment duly executed by the Grantor in substantially the form of Annex
1 (each, a “Pledge Amendment”). Such Grantor authorizes the Administrative Agent
to attach each Pledge Amendment to this Agreement.
Section 8.7 Notices. All notices, requests and demands to or upon any Agent or
any Grantor hereunder shall be effected in the manner provided for in
Section 11.11 of the Credit Agreement; provided, however, that any such notice,
request or demand to or upon any Grantor shall be addressed to the Borrower’s
notice address set forth in such Section 11.11.
Section 8.8 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Agents.
Section 8.9 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
Section 8.10 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

30



--------------------------------------------------------------------------------



 



Section 8.11 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
Section 8.12 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREIN OR RELATED HERETO (WHETHER FOUNDED IN CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY
AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.12.
Section 8.13 Subordination of Intercompany Debt. (a) Each Grantor agrees that
any intercompany Indebtedness or other intercompany payables or receivables, or
intercompany advances directly or indirectly made by or owed to such Grantor by
another Loan Party (collectively, “Intercompany Debt”), of whatever nature at
any time outstanding shall be subordinate in right of payment to the prior
payment in full in cash of the Obligations. Each Grantor hereby agrees that it
will not following written notice by any Agent (and in any case without notice
following the occurrence and during the continuance of any Event of Default
under Section 9.1(e) of the Credit Agreement), while any Event of Default is
continuing, accept any payment, including by any offset, on any Intercompany
Debt until the Termination Date.
(b) In the event that any payment on any Intercompany Debt shall be received by
a Grantor other than as permitted by this Section 8.13 prior to the Termination
Date, such Grantor shall receive such payments and hold the same in trust for,
segregate the same from its own assets and shall, subject to the Intercreditor
Agreement, promptly pay over to, the Administrative Agent for the benefit of the
Administrative Agent and the Lenders all such sums to the extent necessary so
that Administrative Agent and the Lenders shall have been paid in full, in cash,
all Obligations (other than contingent indemnification obligations and
unasserted expense reimbursement) owed or which may become owing by such
Grantor.
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

31



--------------------------------------------------------------------------------



 



(c) Subject to the Intercreditor Agreement, upon any payment or distribution of
any assets of any Loan Party of any kind or character, whether in cash, property
or securities by set-off, recoupment or otherwise, to creditors in any
liquidation, administration, examinership or other winding-up of such Loan Party
or in the event of any proceeding under the Bankruptcy Code or any similar
bankruptcy laws, in which any Loan Party is a debtor, the Administrative Agent
and the Lenders shall first be entitled to receive payment in full in cash, in
accordance with the terms of this Agreement and the Credit Agreement, of all
amounts payable under or in respect of the Obligations owing by such Loan Party,
before any payment or distribution is made on, or in respect of, any
Intercompany Debt, in any such proceeding under the Bankruptcy Code or any
similar bankruptcy laws, to the extent necessary to pay all such Obligations
owing by such Loan Party in full in cash, after giving effect to any concurrent
payment or distribution to the Administrative Agent and the Lenders (or to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders), in each case, other than contingent indemnification obligations and
unasserted expense reimbursement obligations.
Section 8.14 Intercreditor Agreement. The Administrative Agent, the First Lien
Agent and the Grantors have entered into that certain Intercreditor Agreement
dated as of the date hereof. To the extent any provision of this Agreement
conflicts with the Intercreditor Agreement, the Intercreditor Agreement shall
control. Notwithstanding anything to the contrary herein, prior to the First
Lien Termination Date, (i) any delivery of Collateral required to be delivered
to the Administrative Agent shall be satisfied by delivery of such Collateral to
the First Lien Agent and (ii) to the extent there are conflicting instructions
given to any Grantor from the Administrative Agent and the First Lien Agent,
such Grantor shall follow the instructions from the First Lien Agent.
[Signature Pages Follow]
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

32



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

            WESTWOOD ONE, INC.,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        WESTWOOD ONE PROPERTIES, INC.,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        WESTWOOD ONE STATIONS — NYC, INC.,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        WESTWOOD ONE RADIO, INC.,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer     

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR
WESTWOOD ONE, INC.’S SECOND LIEN CREDIT AGREEMENT]

 





--------------------------------------------------------------------------------



 



            WESTWOOD ONE RADIO NETWORKS, INC.,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        WESTWOOD NATIONAL RADIO CORPORATION, as Grantor
      By:   Spencer Brown         Name:   Spencer Brown        Title:   Chief
Executive Officer        VERGE MEDIA COMPANIES, LLC,
as Grantor
      By:   Spencer Brown         Name:   Spencer Brown        Title:   Chief
Executive Officer        VERGE MEDIA GROUP HOLDINGS, INC.,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        VERGE MEDIA INTERMEDIATE HOLDINGS, INC., as
Grantor
      By:   Spencer Brown         Name:   Spencer Brown        Title:   Chief
Executive Officer     

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR
WESTWOOD ONE, INC.’S SECOND LIEN CREDIT AGREEMENT]

 





--------------------------------------------------------------------------------



 



            VERGE MEDIA, INC., as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        VERGE MEDIA SOLUTIONS, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        EXCELSIOR RADIO NETWORKS, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        EXBT, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        DIAL COMMUNICATIONS GLOBAL MEDIA, LLC, as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer     

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR
WESTWOOD ONE, INC.’S SECOND LIEN CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            TRITON NETWORK GROUP, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        EXCELSIORTM, INC.,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        TRITON MEDIA NETWORKS, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        JPN, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        TRITON RADIO NETWORK VENTURES, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer     

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR
WESTWOOD ONE, INC.’S SECOND LIEN CREDIT AGREEMENT]

 

 



--------------------------------------------------------------------------------



 



            TRITON RADIO HOLDINGS, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        TRITON MEDIAAMERICA, INC.,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        TRITON RADIO NETWORKS, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        AMERICAN COMEDY NETWORK, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer        RDG EXCELSIOR HOLDINGS, LLC,
as Grantor
      By:   /s/ Spencer Brown         Name:   Spencer Brown        Title:  
Chief Executive Officer     

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR
WESTWOOD ONE, INC.’S SECOND LIEN CREDIT AGREEMENT]

 





--------------------------------------------------------------------------------



 



              ACCEPTED AND AGREED
as of the date first above written:
 
            CORTLAND CAPITAL MARKET SERVICES LLC,     as Administrative Agent  
 
 
            By:   /s/ Jessica J. Mead              
 
  Name:   Jessica J. Mead    
 
  Title:   General Counsel    

[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR
WESTWOOD ONE, INC.’S SECOND LIEN CREDIT AGREEMENT]

 





--------------------------------------------------------------------------------



 



ANNEX 1
TO
SECOND LIEN GUARANTY AND SECURITY AGREEMENT1
FORM OF PLEDGE AMENDMENT
THIS PLEDGE AMENDMENT, dated as of                           , 20     , is
delivered pursuant to Section 8.6 of the Second Lien Guaranty and Security
Agreement, dated as of October 21, 2011, by Westwood One, Inc. (the “Borrower”),
the undersigned Grantor and the other Affiliates of the Borrower from time to
time party thereto as Grantors in favor of Cortland Capital Market Services LLC,
as administrative agent and collateral agent for the Secured Parties referred to
therein (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty and Security Agreement”). Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.
The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Pledge Amendment shall be and become part of the Collateral referred
to in the Guaranty and Security Agreement and shall secure all Obligations of
the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.5 and 4.10 of the Guaranty and
Security Agreement that relates to the undersigned’s Pledged Collateral
hereunder is true and correct in all material respects (but in all respects if
such representation or warranty is qualified by “material” or “Material Adverse
Effect”) on and as of the date hereof as if made on and as of such date or, to
the extent such representations and warranties expressly relate to an earlier
date, on and as of such earlier date.

            [GRANTOR]
      By:           Name:           Title:        

 

      1  
To be used for pledge of additional Pledged Collateral by existing Grantor.

SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

A1-1



--------------------------------------------------------------------------------



 



Annex 1-A
PLEDGED STOCK

                                                              NUMBER OF SHARES,
  ISSUER   CLASS     CERTIFICATE NO(S).     PAR VALUE     UNITS OR INTERESTS  
 
                               
 
                               

PLEDGED DEBT INSTRUMENTS

                                      DESCRIPTION                     ISSUER  
OF DEBT     CERTIFICATE NO(S).     FINAL MATURITY     PRINCIPAL AMOUNT  
 
                               

SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

A1-2



--------------------------------------------------------------------------------



 



              ACKNOWLEDGED AND AGREED
as of the date first above written:
 
            CORTLAND CAPITAL MARKET SERVICES LLC,     as Administrative Agent  
 
 
           
By:
                     
 
  Name:        
 
  Title:        

SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

A1-3



--------------------------------------------------------------------------------



 



ANNEX 2
TO
SECOND LIEN GUARANTY AND SECURITY AGREEMENT1
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT, dated as of _____  __, 20 , is delivered pursuant to
Section 8.6 of the Second Lien Guaranty and Security Agreement, dated as of
October 21, 2011, by WESTWOOD ONE, INC. (the “Borrower”) and the Affiliates of
the Borrower from time to time party thereto as Grantors in favor of Cortland
Capital Market Services LLC, as administrative agent and collateral agent (in
such capacity, together with its successors and permitted assigns, the
“Administrative Agent”) for the Secured Parties referred to therein (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty
and Security Agreement”). Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Guarantor and a Grantor thereunder with
the same force and effect as if originally named as a Guarantor and a Grantor
therein and, without limiting the generality of the foregoing, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Secured Obligations of
the undersigned, hereby mortgages, pledges and hypothecates to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a lien on and
security interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned and expressly assumes all obligations and
liabilities of a Guarantor and a Grantor thereunder. The undersigned hereby
agrees to be bound as a Guarantor and a Grantor for the purposes of the Guaranty
and Security Agreement.
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 7 to the Guaranty and Security Agreement. By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct in all material respects (but in all
respects if such representation or warranty is qualified by “material” or
“Material Adverse Effect”) on and as of the date hereof as if made on and as of
such date or, to the extent such representations and warranties expressly relate
to an earlier date, on and as of such earlier date.
 

      1  
To be used for addition of a new Grantor.

SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

A2-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:        

             
ACKNOWLEDGED AND AGREED
as of the date first above written:
   
 
           
By:
                     
 
  Name:        
 
  Title:        
 
            CORTLAND CAPITAL MARKET SERVICES LLC,     as Administrative Agent  
By:
                     
 
  Name:        
 
  Title:        

SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

A2-2



--------------------------------------------------------------------------------



 



ANNEX 3
TO
SECOND LIEN GUARANTY AND SECURITY AGREEMENT
FORM OF SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT1
THIS SECOND LIEN [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as
of October [_____], 2011, is made by [                    ] (the “Grantor”), in
favor of Cortland Capital Market Services LLC (“Cortland”), as administrative
agent and collateral agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below) and the other Secured Parties.
W I T N E S S E T H:
WHEREAS, pursuant to the Second Lien Credit Agreement, dated as of October 21,
2011 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Westwood One, Inc., a Delaware
corporation, as the Borrower, the Lenders from time to time party thereto,
Cortland, as Administrative Agent for the Lenders, and Macquarie Capital
(USA) Inc., as syndication agent, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
[WHEREAS, the Grantor has agreed, pursuant to a Second Lien Guaranty and
Security Agreement of even date herewith in favor of the Administrative Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement”), to guarantee the Obligations (as defined in
the Credit Agreement) of the Borrower;] 2 and
WHEREAS, the Grantor is party to the Guaranty and Security Agreement pursuant to
which the Grantor is required to execute and deliver this [Copyright] [Patent]
[Trademark] Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their extensions of credit to the Borrower thereunder, the
Grantor hereby agrees with the Administrative Agent as follows:
Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.
 

      1  
Separate agreements should be executed relating to the Grantor’s respective
Copyrights, Patents, and Trademarks.
  2  
To be omitted if Grantor is the Borrower.

 

A3-1



--------------------------------------------------------------------------------



 



Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations of the Grantor, hereby mortgages, pledges and
hypothecates to the Administrative Agent for the benefit of the Secured Parties,
and grants to the Administrative Agent for the benefit of the Secured Parties a
Lien on and security interest in, all of its right, title and interest in, to
and under the following Collateral (which shall exclude all Excluded Assets[,
including “intent-to-use” Trademark applications]3) of the Grantor (the
“[Copyright] [Patent] [Trademark] Collateral”):
(a) [all of its Copyrights and all IP Licenses providing for the grant by or to
such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;
(b) all renewals, reversions and extensions of the foregoing; and
(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]
or
(a) [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;
(b) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and
(c) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]
or
(a) [all of its Trademarks and all IP Licenses providing for the grant by or to
the Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;
(b) all renewals and extensions of the foregoing;
(c) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and
(d) all income, royalties, proceeds and Liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.
 

      3  
To be included in Trademark Security Agreements.

 

A3-2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, no grant of any security interest or lien shall
be deemed granted hereunder on or in any “intent to use” Trademark application
for which a statement of use has not been filed and accepted with the United
States Patent and Trademark Office.]
Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to the Administrative Agent
pursuant to the Guaranty and Security Agreement and the Grantor hereby
acknowledges and agrees that the rights and remedies of the Administrative Agent
with respect to the security interest in the [Copyright] [Patent] [Trademark]
Collateral made and granted hereby are more fully set forth in the Guaranty and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.
Section 4. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.
Section 5. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.
[signature pages follow]

 

A3-3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Grantor has caused this Second Lien [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

            Very truly yours,


[GRANTOR]

as Grantor
      By:           Name:           Title:        

              ACCEPTED AND AGREED
as of the date first above written:
 
            CORTLAND CAPITAL MARKET SERVICES LLC,     as Administrative Agent  
   
By:
                     
 
  Name:
Title:        

[SIGNATURE PAGE TO SECON DLIEN [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]

 

A3-4



--------------------------------------------------------------------------------



 



SCHEDULE I|
TO
SECOND LIEN [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT
[Copyright] [Patent] [Trademark] Registrations

A.  
REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]
     
[Include Registration Number and Date]
  B.  
[COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS
     
[Include Application Number and Date]

SECOND LIEN GUARANTY AND SECURITY AGREEMENT
WESTWOOD ONE, INC.

 

A3-I